Case 1:17-cr-00101-LEK Document 769 Filed 01/15/20 Page 1 of 7    PageID #: 6581




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Ken.Sorenson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,             )   CR. NO. 17-00101 LEK
                                      )
          Plaintiff,                  )   GOVERNMENT’S MOTION IN LIMINE
                                      )   TO PRECLUDE ANY TESTIMONY
    vs.                               )   FROM PRO SE DEFENDANT
                                      )   ANTHONY WILLIAMS IN
ANTHONY T. WILLIAMS, (1)              )   NARRATIVE FORM; CERTIFICATE
ANABEL CABEBE        (2)              )   OF SERVICE
                                      )
          Defendants.                 )
                                      )

                  GOVERNMENT’S MOTION IN LIMINE
              TO PRECLUDE ANY TESTIMONY FROM PRO SE
          DEFENDANT ANTHONY WILLIAMS IN NARRATIVE FORM

      The government respectfully moves this Court in Limine to preclude any

testimony from Pro Se Defendant Anthony Williams in narrative form. Should the
Case 1:17-cr-00101-LEK Document 769 Filed 01/15/20 Page 2 of 7            PageID #: 6582




defendant choose to testify at his own trial, an Order precluding any testimony in

narrative form, and requiring his testimony in the form of questions and answers

(Question/Answer form), would promote judicial economy and the efficient

presentation of evidence, and prevent the repetitive, cumulative, or confusing

testimony that will result from permitting the defendant to testify in narrative form.

Moreover, the Question/Answer form would promote the orderly consideration of

evidentiary objections and legal issues raised by the testimony.

                                     ARGUMENT

I.    Legal Standard

          A. Federal Rule of Evidence 611(a) and A Defendant’s Right To Testify

      Federal Rule of Evidence (Fed. R. Evid.) 611(a) governs the mode and order

of examining witnesses:

             (a) Control by the Court; Purposes. The court should exercise
                 reasonable control over the mode and order of examining
                 witnesses and presenting evidence so as to:
                 (1) make those procedures effective for determining the truth;
                 (2) avoid wasting time; and
                 (3) protect witnesses from harassment or undue embarrassment.”

As explained by the notes of the Advisory Committee, the ultimate responsibility

for the effective working of the adversary system, including the rules for

examination, rests with the judge. Fed. R. Evid. 611(a), Adv. Cmte. Note to

Subdiv. (a). The court’s discretion includes “such concerns as whether testimony

shall be in the form of a free narrative or responses to specific questions . . . .” Id.

                                            2
Case 1:17-cr-00101-LEK Document 769 Filed 01/15/20 Page 3 of 7         PageID #: 6583




      When the defendant seeks to testify, Rule 611(a) must be considered in light

of the defendant’s own Constitutional rights. “Few rights are more fundamental

than that of an accused to present witnesses in his own defense.” Chambers v.

Mississippi, 410 U.S. 284, 302 (1973). “A defendant in a criminal case has the

right to take the witness stand to testify in his or her own defense.” Rock v.

Arkansas, 483 U.S. 44, 49 (1987). Nonetheless, the “right to present relevant

testimony is not without limitation.” Id. 55. “The right may in appropriate cases

bow to accommodate other legitimate interests in the criminal trial process.” Id.

However, “restrictions of a defendant’s right to testify may not be arbitrary or

disproportionate to the purposes they are designed to serve.” Id. 55-56.

          B. The Defendant Has No Right to Testify In Narrative Form

      The defendant who chooses to testify on his own behalf does not have a

right to present his testimony in narrative form. United States v. Gallagher, 99

F.3d 329, 332 (9th Cir. 1996) (“The district court’s ruling [restricting defendant’s

narrative testimony] was neither arbitrary nor disproportionate to the purpose of

insuring that the trial proceed in an orderly and fair manner.”).

      The defendant who chooses to testify has no right to do so in narrative

fashion even if he waives his statutory and Sixth Amendment right to counsel, and

proceeds pro se. Multiple Circuit Courts of Appeal have upheld trial court orders

requiring a testifying pro se defendant to testify in Question/Answer form. Hutter


                                          3
Case 1:17-cr-00101-LEK Document 769 Filed 01/15/20 Page 4 of 7            PageID #: 6584




Northern Trust v. Door Cty Chamber of Comemrce, 467 F.2d 1075, 1078 (7th Cir.

1972) (requiring testifying pro se defendant to examine himself in

Question/Answer form); United States v. Beckton, 740 F.3d 303, 306-07 (4th Cir.

2014) (requiring testifying pro se defendant to elect whether to continue to proceed

pro se and examine himself in Question/Answer form or to elect to permit standby

counsel to assume control of the case and elicit testimony from him). C.f. United

States v. Young, 745 F.2d 733, 761 (2d Cir. 1984) (recognizing trial judge’s

discretion in deciding whether or not to allow narrative testimony).

II.   The Defendant Should Be Required To Testify In Question/Answer Form

      An Order precluding the defendant from testifying in narrative form, and

requiring the defendant, if he chooses to testify on his own behalf, to do so in

Question/Answer form, ensures that the trial will proceed in an orderly and fair

manner, and is therefore neither arbitrary nor disproportionate to this purpose.

Gallagher, 99 F.3d at 332. The defendant has elected to waive his Sixth

Amendment and statutory right to counsel and to proceed to trial pro se. “When a

litigant elects to exercise his right of self-representation, the burden on the trial

judge increases exponentially. He must not only safeguard the orderly processes of

trial against the incursions of a neophyte, but must take on an added responsibility

for protecting the defendant from the consequences of his own folly.” United

States v. Nivica, 887 F.2d 1110, 1122 (1st Cir. 1989).


                                            4
Case 1:17-cr-00101-LEK Document 769 Filed 01/15/20 Page 5 of 7           PageID #: 6585




      The defendant’s motions forecast the risk to the proceeding should the

defendant be permitted to testify in narrative form. The defendant’s motions have

generally been disorganized, rambling, and interspersed with non-legal and

incoherent arguments. See, e.g., Sworn Motion to Dismiss Superseding

Indictment, Exh. A-1 (Motion 1-14) [ECF No. 294-2], Exh. A-2 (Memorandum of

Law 1-12) [ECF No. 294-3], Exh. A-3 (Declaration of Anthony Williams 2-7)

[ECF No. 294-4], Exh. B-1(Affidavit of Anthony Williams 2-3) [ECF No. 294-5];

see also Motion for Suppression of Evidence 2-15 [ECF No. 437-2]. Should the

defendant testify in a similar stream-of-consciousness fashion as the statements in

his motions, his testimony will be difficult for the court to police for irrelevant,

hearsay, repetitive, cumulative, or otherwise objectionable testimony before it is

given. Moreover, there will be a substantial risk that the testimony presented in

narrative fashion will be confusing to the jury.

      Presentation of the defendant’s testimony in Question/Answer format would

permit the government to evaluate whether each question elicits proper testimony,

and to object otherwise. This would allow the Court the opportunity to rule before

objectionable testimony is given. If an objection is sustained, the defendant would

then have the opportunity thereafter to correct his questioning. In any event, the

defendant may not invoke his pro se status to testify in the narrative to evade the

relevant rules of procedural and substantive law. See, e.g., Faretta v. California,


                                           5
Case 1:17-cr-00101-LEK Document 769 Filed 01/15/20 Page 6 of 7           PageID #: 6586




422 U.S. 806, 834 n.46 (1975) (“The right of self-representation is not a license to

abuse the dignity of the courtroom. Neither is it a license not to comply with

relevant rules of procedural and substantive law.”).

      The government takes no position as to the particular form that the

Question/Answer format must take, or what accommodations should be afforded to

the defendant. Should the defendant elect to testify at trial, he may prepare written

questions before he testifies, and read each into the record before testifying in

response. Alternatively, he may choose to phrase his testimony in the form of

questions, before pausing and responding. Or, he may seek leave from the Court to

permit standby counsel to assume control of the case and elicit testimony. See,

e.g., Beckton, 740 F.3d at 306-07. However, how the defendant conducts his

Question/Answer examination is not at issue on this Motion.

                                   CONCLUSION

      The government respectfully requests that the Court grant this Motion.

                    DATED: January 15, 2020, at Honolulu, Hawaii.


                                                KENJI M. PRICE
                                                United States Attorney
                                                District of Hawaii


                                                By /s/ Gregg Paris Yates
                                                  GREGG PARIS YATES
                                                  Assistant U.S. Attorney


                                          6
Case 1:17-cr-00101-LEK Document 769 Filed 01/15/20 Page 7 of 7        PageID #: 6587




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS


      Michael Jay Green, Esq.
      michaeljgreen@hawaii.rr.com

      Attorney for Defendant
      ANABEL CABEBE

Defendant to be served by First Class Mail on or by January 15, 2020:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: January 15, 2020, at Honolulu, Hawaii.


                                             /s/ Melena Malunao
                                             U.S. Attorney’s Office
                                             District of Hawaii
